DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, 10, 12-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolan et al. (US 20180261211 A1) and admitted common practice from Applicant’s specification para. 0043.
Regarding claim 1 Dolan teaches:
a method for pushing information, the method comprising: performing informatization processing on user comment sentences based on a consensus phrase set, to obtain a candidate recommendation information set, the candidate recommendation information set comprising at least one consensus comment sentence, at least by (paragraph [0023] describes creating conversational recommendations (e.g. candidate recommendation information set) from sentiment-bearing content” such as consumer reviews (e.g. user comment sentences based on a consensus phrase set), paragraph [0026, 0034, 0035] further discloses span and segment as combination of word, text, and image sequences in sentiment-bearing content that is associated with particular facets in that sentiment-bearing content, and consensus facet and consensus sentiment (e.g. user comment sentences based on a consensus phrase set), paragraph [0037] further associates the conversational recommendations as conversational utterances which considers either or both any consensus facet or any consensus sentiment associated with particular conversational utterances 150 when determining which conversational utterances to present to the user (e.g. candidate recommendation information set comprising at least one consensus comment sentence)
and the consensus phrase set comprising: a consensus phrase presenting in at least two pieces of user comment sentences, at least by (paragraph [0060, 0078-0086] describes at least two pieces describes as word span or text segments from user reviews or sentiment bearing content (e.g. user comment sentences) and consensus facets and sentiments being determined from them (see para. 0061-0062).
determining a representation vector of each consensus comment sentence in the candidate recommendation information set, at least by (paragraph [0102-0110] which describes machine learned facet model and machine learned sentiment models which determines labeled facets and associated sentiments (e.g. a representation vector of each consensus comment sentence) that are used for conversational utterances to the user.
and determining, based on the determined representation vector of each consensus comment sentence, an attractiveness ranking position of each consensus comment sentence in the candidate recommendation information set, and pushing information according to the determined attractiveness ranking positions, at least by (paragraph [0099] which describes weighting (e.g. attractiveness ranking ) of facet/entities/phrases likely to be of higher interest to a user (e.g. attractiveness ranking position of each consensus comment sentence in the candidate recommendation information set) further more paragraph [0104-0106] further describes scoring and selection based weight and relevancy (attractiveness ranking) to determine facet and sentiment consensus most relevant to users and pushes such relevant facet/entity and sentiment in conversational utterances to the user see, para. 0108.
While Dolan describes machine learned facet model and machine learned sentiment models which determines labeled facets and associated sentiments (e.g. a representation vector of each consensus comment sentence) that are used for conversational utterances to the user (para. 0102-0110).  Dolan doesn’t specifically recite “vector”.  
Examiner respectfully submits that Applicant Specification para. 0043, describes converting a sentence representation into a vector representation in semantic space is a common practice for quantifying and comparing semantics and further such common practice related to inputting the sentence into a trained sentence vector model to obtain the representation vector of the sentence.  
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the common practice of converting a sentence representation into a vector representation in semantic space for quantifying and comparing semantics as cited by Applicant’s specification into the teaching of Dolan as Dolan utilizes machine learned facet model and machine learned sentiment models to (quantify and compare semantics) to identify labelled facets and spans of conversational topics and sentiments related to them, because one of the ordinary skill in the art would have been motivated to use such a modification as it is described as common practice since word vectors has semantic information as described in the instant specification para. [0043].
As per claim 3, claim 1 is incorporated and Dolan further teaches:
wherein the performing informatization processing on the user comment sentences based on the consensus phrase set, to obtain the candidate recommendation information set, comprises: preprocessing the user comment sentences based on the consensus phrase set, to obtain a consensus comment sentence set comprising at least one consensus comment sentence; and performing information filtering on the consensus comment sentence set to obtain the candidate recommendation information set, at least by (paragraph [0071-0076, 0094] which describes parsing dividing text from consumer reviews, using trained facet and sentiment models resulting in spans and segments of text categorized according to the facet and sentiment models, paragraph [0102-0103] describes using topics and sentiment of labeled facets and span of conversation topics, facet consensus, sentiment consensus to provide more relevant facets and sentiment to populate conversational utterance to the user, as such they are “filters” for relevant facets and sentiment on “consensus comment sentence set to obtain the candidate recommendation information set”)
As per claim 4, claim 3 is incorporated and Dolan further teaches:
wherein the performing information filtering on the consensus comment sentence set to obtain the candidate recommendation information set, comprises: comparing, one by one, words in the consensus comment sentence set with words in a negative sample set of a preset filtering word list; determining, based on results of the comparing, consensus comment sentences filtered by the preset filtering word list; and obtaining the candidate recommendation information set based on the consensus comment sentences filtered by the preset filtering word list, at least by (paragraph [0074] describes a sentiment vocabulary which includes samples of “negative” sentiment vocabulary  (e.g. words in a negative sample set of a preset filtering word list) to identify sentiment of sentiment-bearing content, and paragraph [0092-0093, 0104] which describes how frequency of words or phrases occur to identify and associated particular sentiment with facets, and further used to provide more relevant facets and sentiment to populate conversational utterance to the user, whether it is neutral, positive or negative, see para. 0109, 0130, 0138-0139)
As per claim 5, claim 4 is incorporated and Dolan further teaches:
wherein the obtaining the candidate recommendation information set based on the consensus comment sentences filtered by the preset filtering word list, comprises: inputting the consensus comment sentences filtered by the preset filtering word list into a trained recommendation information model, to obtain the candidate recommendation information set output by the trained recommendation information model, the trained recommendation information model being obtained by training with positive samples and the negative sample set in the preset filtering word list, at least by (paragraph [0074] describes a sentiment vocabulary which includes samples of “positive” sentiment vocabulary  (e.g. words in a positive sample set of a preset filtering word list) to identify sentiment of sentiment-bearing content, and paragraph [0092-0093, 0104] which describes how frequency of words or phrases occur to identify and associated particular sentiment with facets, and further used to provide more relevant facets and sentiment to populate conversational utterance to the user see, whether it is neutral, positive or negative, para. 0109, 0130, 0138-0139)
As per claim 6, claim 3 is incorporated and Dolan further teaches:
wherein the performing information filtering on the consensus comment sentence set to obtain the candidate recommendation information set, comprises: inputting the consensus comment sentence set into a trained recommendation information model, to obtain the candidate recommendation information set output by the trained recommendation information model, the trained recommendation information model being obtained by training with positive samples and the negative sample set in the preset filtering word list, see above with respect to claims 4 and 5 where neutral, negative, positive a sentiment vocabulary and machine-learned facet/sentiment model are used to provide more relevant facets and sentiment to populate conversational utterance to the user, such models also forms “the recommendation information model” that populate conversational utterance, also paragraph [0041, 0111, 0113-0116] further describes language models used to also formulate conversational utterances in particular relevant linguistic styles.
As per claim 7, claim 3 is incorporated and Dolan further teaches:
wherein the preprocessing, based on the consensus phrase set, the user comment sentences, to obtain the consensus comment sentence set comprising at least one consensus comment sentence, comprises: performing sentence segmentation on the user comment sentences to obtain comment sentences after the sentence segmentation, and lengths of the comment sentences after the sentence segmentation being within a predetermined number of words; determining, in the comment sentences after the sentence segmentation, at least one consensus comment sentence, the consensus comment sentence comprising a consensus phrase in the consensus phrase set; and performing emotion orientation filtering on the consensus comment sentences, to obtain the consensus comment sentence set, at least by (paragraph [0071] “text chunking provides an intermediate step towards full text parsing by dividing a text, such as a consumer review or other sentiment-bearing content, into syntactically correlated parts of words. The result is a multi-label multi-class supervised classification model, applicable to facets that are optionally combined with associated sentiment that may be used by the Facet Recommender as a facet model”, also paragraph [0093, 0097, 0111” which describes n-grams and n-gram language model, where n-grams and such segmentation clustering techniques encompasses, “lengths of the comment sentences after the sentence segmentation being within a predetermined number of words” and identify words for facets and neutral, positive, or negative vocabulary for the sentiment (e.g. emotion orientation filtering on the consensus comment sentences).
As per claim 8, claim 1 is incorporated and Dolan further teaches:
wherein before the performing informatization processing on the user comment sentences based on the consensus phrase set, to obtain the candidate recommendation information set, the method further comprises: forming the consensus phrases presenting in the at least two pieces of user comment sentences into a consecutive phrase set; calculating scores of inverse document word frequencies of consensus phrases in the consecutive phrase set, and ranking the scores of the inverse document word frequencies; and acquiring, according to ranking positions of the scores of the inverse document word frequencies in descending order, a preset number of consensus phrases in the consecutive phrase set, to form the consensus phrase set, at least by (paragraph [0102-0106] which describes scoring possible facets “tips” (candidate recommendation information set) relevant to the user such score(tip) is the summation of the inverse frequency of the words phrases associated with the topic.
Claims 10, 12-17 recite equivalent claim limitations as claims 1, 3-8 above, except that they set forth the claimed invention as a device; Claim 19 recite equivalent claim limitations as claim 1 above, except that they set forth the claimed invention as non-transitory computer readable medium, as such they are rejected for the same reasons as applied hereinabove. 

Claim(s) 2, 9, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolan et al. (US 20180261211 A1) and further in view of Zhang et al. (US 20120072220 A1).
As per claim 2, claim 1 is incorporated and Dolan further teaches:
wherein the determining, based on the determined representation vector of each consensus comment sentence, the attractiveness ranking position of each consensus comment sentence in the candidate recommendation information, and pushing information according to the determined attractiveness ranking positions, comprises: calculating an inner product of the representation vector of each consensus comment sentence and a representation vector of a preset sentence, and ranking calculated results of inner products; determining, based on ranking positions of the calculated results of the inner products, the attractiveness ranking position of each consensus comment sentence; and pushing a consensus comment sentence having a highest attractiveness ranking position, according to the attractiveness ranking position of each consensus comment sentence in descending order, at least by (paragraph [0099] which describes weighting (e.g. attractiveness ranking ) of facet/entities/phrases likely to be of higher interest to a user (e.g. attractiveness ranking position of each consensus comment sentence in the candidate recommendation information set) further more paragraph [0104-0106] further describes scoring and selection based weight and relevancy (attractiveness ranking) to determine facet and sentiment consensus most relevant to users and pushes such relevant facet/entity and sentiment in conversational utterances to the user see, para. 0108.
But fails to describe: calculating an inner product of the representation vector of each consensus comment sentence and a representation vector of a preset sentence
However, Zhang et al. (US 20120072220 A1) teaches the above limitations at least by (paragraph [0050] “determining the degree of similarity between each new text set and each other text set that is currently stored in the database(s) includes the following: composing, for each text set whose degree of similarity to another text set is to be determined, a weight vector (or some other form of data structure) that includes the respective weight value of each keyword that is extracted from that text set; for each new text set, determining the inner product between the weight vector of the new text set and each of the weight vectors corresponding to the text sets currently stored in the database(s) and obtaining the degrees of similarity between the new text set and each of the text set that is currently stored in the database(s)”)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Zhang into the teaching of Dolan as they relate to providing relevant recommendations one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of calculation degree of similarities between sets of text to find relevant recommendations as taught by Zang in para. 0050.

As per claim 9, claim 1 is incorporated and Dolan further teaches:
wherein the method further comprises: receiving user query information; and determining push information related to the query information based on the query information, the push information comprising a title of a hyperlink, at least by (paragraph [0136] which discloses receiving user query, and pushing conversational utterances, based on the user query or question
But fails to describe pushing information comprising a title of a hyperlink
However, Zhang et al. (US 20120072220 A1) teaches the above limitations at least by (paragraph [0026 and 0060] which describes recommendations provided to the user, of other related products in a webpage and is further described in the context of a clickable element (e.g. a title of a hyperlink))
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Zhang into the teaching of Dolan as they relate to providing relevant recommendations one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of accessing the recommended item through well known web based methods such as a hyperlink as taught by Zang in para. 0060.

Claims 11 and 18 recite equivalent claim limitations as claims 2 and 9 above, except that they set forth the claimed invention as a device, as such they are rejected for the same reasons as applied hereinabove. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        7/29/2022